             Case 2:20-cr-00354-RJC Document 22 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                )        Cr. No. 20-354
                                                )
        v.                                      )
                                                )
                                                )        District Judge Colville
LAWRENCE L. ATTISANO                            )

                    MOTION TO MODIFY CONDITIONS OF RELEASE

        COMES NOW, Lawrence L. Attisano, by and through counsel, Patrick M. Livingston, and

respectfully moves to modify conditions of release in support of which it is averred as follows:


        1. Mr. Attisano turned himself in after a federal grand jury charged him with violating Title

18, United States Code, Section 844(i). On or about November 20, 2020, he was arraigned and

released on an unsecured bond, subject to curfew, electronic monitoring and a condition that he

remain in the custody of his wife.


        2. Mrs. Attisano is scheduled to be hospitalized for a period of five days beginning on

December 15, 2020, during which she is expected to give birth to the couple’s first child. Defendant

seeks to lift his curfew during this period to provide aid and comfort to his wife and to be present

with their newborn child at the hospital, as needed and as appropriate.1




1
  The expected duration of the hospitalization is owing to complications from Mrs. Attisano’s
pregnancy, which are known to the Pretrial Services Officer but not disclosed in this motion in order
to achieve compliance with Fed. R. Crim. P., Rule 49.1 and local rules implementing Rule 49.1. Mr.
Attisano will remain in the custody of Mrs. Attisano and will continue to be subject to Pretrial Services’
electronic monitoring. Pretrial Services will also know the hospital contact information and will
continue to be able to contact Mr. Attisano on his mobile telephone number.
            Case 2:20-cr-00354-RJC Document 22 Filed 12/08/20 Page 2 of 2




          3. Government counsel and Pretrial Services have been contacted concerning this motion, and

neither objects to lifting the curfew under these limited circumstances. All other conditions of release,

as listed on the November 20, 2020 order setting conditions of release, shall remain in full force and

effect.


          WHEREFORE, for reasons above-stated, defendant respectfully requests entry of an order

modifying conditions of his release by lifting the curfew as provided herein.



                                                Respectfully submitted,



                                                /s/Patrick M. Livingston
                                                Patrick M. Livingston
                                                Pa. I.D. No. 44137

                                                220 Grant Street
                                                Fifth Floor
                                                Pittsburgh, Pennsylvania 15219
                                                (412) 281-9971

                                                Attorney for Defendant
                                                Lawrence L. Attisano
